DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 5/24/2021.
Claims 1 and 13 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-24 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 12-16, filed 5/24/2021, with respect to claims 1-24 have been fully considered and are persuasive.  The rejection of claims 1-24 has been withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 and 13, the Examiner agrees with Applicant’s arguments that the prior art does not teach the detailed method and user equipment (UE) as are now claimed, wherein the UE performs the claimed signal quality estimate to determine whether reception in a transmission time interval (TTI) should be continued or whether the UE should iterate this process and instead wait until the next TTI, ensuring that devices for example acquire the master block in a very power efficient manner. These limitations in combination with the rest of the claimed limitations are not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ERIC MYERS/Primary Examiner, Art Unit 2474